J-A18012-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                          Appellee

                     v.

MICHAEL PAUL CAIN

                          Appellant                  No. 1041 WDA 2021


      Appeal from the Judgment of Sentence Entered August 18, 2021
             In the Court of Common Pleas of Jefferson County
             Criminal Division at No.: CP-33-CR-0000064-2020


BEFORE: STABILE, J., MURRAY, J., and McLAUGHLIN, J.

MEMORANDUM BY STABILE, J.:                       FILED: December 1, 2022

      Appellant Michael Paul Cain appeals from the August 18, 2021 judgment

of sentence entered in the Court of Common Pleas of Jefferson County (“trial

court”), following the revocation of his parole and probation. Upon review, we

vacate and remand.

      The facts and procedural history of this case are undisputed. Briefly, on

July 1, 2020, following a guilty plea, the trial court sentenced Appellant to an

aggregate term of three days to two years less one day in prison, followed by

three years and one day of probation. In particular, the trial court sentenced

Appellant to three months to two years less one day, followed by three years

plus one day of probation for theft by unlawful taking under 18 Pa.C.S.A.

§ 3921(a). The court imposed an identical term of incarceration and probation

for driving under the influence (DUI) with child pursuant to 75 Pa.C.S.A.
J-A18012-22



§ 3802(d)(2).      Finally, the trial court sentenced Appellant to two years’

probation for criminal mischief under 18 Pa.C.S.A. § 3304(a)(5).               The

sentences at each count were to run concurrently.

       On September 11, 2020, the trial court issued an order granting

Appellant’s petition for parole.        On December 8, 2020, while on parole,

Appellant tested positive for, and admitted use of, methamphetamine. As a

result, he was charged with a technical violation of his parole. On December

10, 2020, the trial court conducted a Gagnon II1 hearing at which Appellant

admitted to the technical violation.           The trial court added a condition to

Appellant’s parole that he “remain incarcerated in the Jefferson County Jail”

and “undergo a mental health evaluation.” Trial Court Order, 12/10/20.

       On July 15, 2021, while still on parole, Appellant was charged with

additional technical violations. It was alleged that he failed to give a urine

sample on July 8, 2021, refused mental health treatment and failed to

continue with his drug and alcohol counseling. Following another Gagnon II

____________________________________________


1 In Gagnon v. Scarpelli, 411 U.S. 778 (1973), the Supreme Court
determined a two-step procedure was required before parole or probation may
be revoked:

       [A] parolee [or probationer] is entitled to two hearings, one a
       preliminary hearing [Gagnon I] at the time of his arrest and
       detention to determine whether there is probable cause to believe
       that he has committed a violation of his parole [or probation], and
       the other a somewhat more comprehensive hearing [Gagnon II]
       prior to the making of a final revocation decision.

Id. at 781-82.



                                           -2-
J-A18012-22



hearing, on August 4, 2021, the trial court found Appellant committed the

technical violations. On August 18, 2021, the trial court revoked Appellant’s

probation, resentencing him to             three and one-half to seven years’

imprisonment for theft by unlawful taking, two and one-half to five years in

prison for DUI, and one year to two years’ imprisonment for criminal mischief.

The   new     sentences     were    ordered    to   run   concurrently.2   Following

resentencing, Appellant requested the appointment of a public defender for

purposes of filing an appeal. On August 20, 2021, the trial court appointed

counsel.

       On August 24, 2021, Appellant filed a post-sentence motion, challenging

the legality of his new sentence under Commonwealth v. Simmons, 262

A3d 512 (Pa. Super. 2021) (en banc).             The trial court denied the motion.

Appellant appealed.       The trial court directed Appellant to file a Pa.R.A.P.

1925(b) statement of errors complained of on appeal. Appellant complied. In

response, the trial court issued a Pa.R.A.P. 1925(a) opinion.

       On appeal, Appellant presents two issues for our review:

       [I.] Whether an anticipatory revocation of probation and resulting
       sentence is illegal in light of [Simmons] when sentence is handed
       down the same day as Simmons.

       [II.] Whether the aggregate sentence of incarceration handed
       down August 18, 2021 is manifestly excessive and inflicts too
       severe a punishment as it is disproportionate and contrary to the
       fundamental norms underlying the sentencing process, as the
       sentence in length is not appropriate, not individualized to
____________________________________________


2 We note that Appellant waived his right to counsel at each proceeding
conducted in connection with his parole violations.

                                           -3-
J-A18012-22


      Appellant and fails to give due weight and consideration to
      Appellant’s rehabilitative needs and mental condition.


Appellant’s Brief at 4.

      Here, as indicated above, the trial court imposed a split sentence upon

Appellant on July 1, 2020. Consistent with that sentence, Appellant was to

serve an aggregate term of three days to two years less one day in prison,

followed by three years and one day of probation. After Appellant was charged

with technical violations of his parole for the second time on July 15, 2021,

the trial court revoked the probation portion of his split sentence, resentencing

him to an aggregate of term of three and one-half to seven years’

imprisonment. Relying on Simmons, Appellant now argues that the trial court

erred in anticipatorily revoking the probation portion of his split sentence.

      Appellant’s challenge to the trial court’s ability to anticipatorily revoke

his probation raises a challenge to the legality of sentence. Simmons, 262

A.3d at 515. As such, our standard of review is de novo and our scope is

plenary.   Commonwealth v. Cardwell, 105 A.3d 748, 750 (Pa. Super.

2014), appeal denied, 121 A.3d 494 (Pa. 2015).

      At the time the trial court found Appellant in violation of parole and

probation, and at the time of his resentencing, this Court’s precedents held

that a trial court could anticipatorily revoke a defendant’s probation.     See

Commonwealth v. Wendowski, 420 A.2d 628, 630 (Pa. Super. 1980).

However, on August 18, 2021, the day when the trial court resentenced

Appellant, this Court issued an en banc decision in Simmons overruling these


                                      -4-
J-A18012-22



precedents. See Simmons, 262 A.3d at 523.3 We concluded that a court

cannot anticipatorily revoke a defendant’s probation when the defendant has

allegedly violated probation while serving parole. Id. at 523-27. In other

words, where, as here, a court has imposed a sentence of probation to be

served consecutive to a term of incarceration and a defendant commits a

crime while on parole, the trial court may find only a violation of parole. Thus,

because Appellant was serving his parole when the trial court revoked his

probation, we must find in Appellant’s favor. Indeed, the Commonwealth and

the trial court agree.      Commonwealth’s Brief at 2-3; Trial Court Opinion,

12/20/21, at 1-2. We, therefore, vacate Appellant’s judgment of sentence

and remand this case “with instructions to reinstate the original order of

probation.” See Simmons, 262 A.3d at 527-28 (citing Commonwealth v.

Griggs, 461 A.2d 221, 225 (1983)). As a final matter, with respect to the

revocation of Appellant’s parole, since the trial court revoked Appellant’s

parole and illegally resentenced him to serve a new term of incarceration, we

also must remand for resentencing.4 Commonwealth v. Mitchell, 632 A.2d

934, 936 (Pa. Super. 1993) (“the order revoking parole does not impose a

new sentence; it requires appellant, rather, to serve the balance of a valid

sentence previously imposed. Moreover, such a recommittal is just that—a


____________________________________________


3Our Supreme Court granted an allowance of appeal in Commonwealth v.
Rosario, 271 A.3d 1285 (Pa. 2022), to review the Simmons decision.
4 Given our disposition, we need not address Appellant’s discretionary aspect
of sentencing claim, which has been rendered moot.

                                           -5-
J-A18012-22



recommittal and not a sentence. Further, at a ‘violation of parole’ hearing,

the court is not free to give a new sentence.”) (citations and some

capitalization omitted).

        Judgment of sentence vacated.   Case remanded with instructions to

reinstate the original order of probation and for resentencing.   Jurisdiction

relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date:    12/1/2022




                                   -6-